DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to the Applicant’s remarks dated 5/2/2022 wherein Claims 1, 18, 19, and 26 are amended, Claims 29-35 are previously withdrawn, no new claims added, and no new claims canceled. Therefore, Claims 1, 4, 6-19, 22-41 are currently pending wherein claims 29-35 are withdrawn. 
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
Applicant’s Argument Pages 9-11
	The Applicant has amended claims 1, 18, and 19 such that each claim recites “at least one electrode array, positioned within the lumen…”. The Applicant states that the prior art of Williams et al. (US 2012/0232563) modified in view of Clemens et al. (US 2004/0116993)and Yamamoto et al. (US 2004/0260241) does not teach or suggest “at least one electrode array, positioned within the lumen, comprising a first electrode and a second electrode, the first electrode and the second electrode at substantially the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them”. The Applicant’s argument further states “Even if this is the case, which Applicant does not concede, neither paragraph [0116] of Yamamoto nor any other section of Yamamoto discloses an electrode array positioned within the lumen.”
	The Examiner disagrees with the Applicant’s argument.
	Yamamoto teaches at least one electrode array comprising a first electrode and a second electrode, the first and second electrode at substantially the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between within the embodiment shown in Fig. 5 and paragraph [0090]. In addition, Yamamoto et al. teaches positioning at least one electrode array within the lumen within the embodiment taught in Figure 14 and paragraph [0136].  
Therefore, by modifying Williams et al. in view of Clemens et al. and the two teachings of Yamamoto et al. one of ordinary skill in the art would determine that these references teach and or suggest “at least one electrode array, positioned within the lumen, comprising a first electrode and a second electrode, the first electrode and the second electrode at substantially the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them”.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9-13, 19, 22-24, 27-28, 36, 38-39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2012/0232563; hereinafter “Williams”) in view of Clemens et al. (US 2004/0116993; hereinafter “Clemens”) and Yamamoto et al. (US 2004/0260241; hereinafter “Yamamoto”).
With regards to claim 1, Williams discloses a catheter (Fig. 3A, #200) comprising:
a handle assembly (See examiner annotated Fig 3A below) comprising: 

    PNG
    media_image1.png
    261
    675
    media_image1.png
    Greyscale

a control member (Fig. 3A, #361);  
an elongate body (Fig. 3A,  #20 which is comprised of #220, #230, #275, #240) extending from a proximal end (Adjacent to the proximal side of elongate body Fig. 3A, #220) to a distal end (Fig. 3A, #210) and defining a lumen (Fig. 3B, #25) extending longitudinally within the elongate body (Fig. 3A, #20), the lumen (Fig. 3B, #25) configured to receive a medical electrical lead (See [0017]) comprising at least one electrode (See [0017] “pacing electrode”), wherein the elongate body comprises: 
a proximal portion (Fig. 3A, #220) coupled to the handle assembly (See examiner annotated Fig. 3A above) and extending along a longitudinal axis; and 
a distal portion (Fig. 3A, #230, #275, #240) comprising: 
an articulating segment (Fig. 3A, #33); and 
a preformed curve segment (Fig. 3A, #275) distal (See Figure 3A and the location of #275 distal to #33) the articulating segment (Fig. 3A, #33);
a pull wire (Fig. 3B, #311) extending from the control member (Fig. 3A, #361) and anchored ([0018] “embedded within the wall of shaft 20”) to the elongate body (Fig. 3A, #20) distal (Fig. 3B shows the pull wire being located distal to #33) to the articulating segment (Fig. 3A, #33); and
at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331 see [0019] “anchoring member 331…doubles as a radiopaque marker band” and [0020] “tip 213 may include a radiopaque filler…in order to function as a marker band”),
wherein the pull wire (Fig. 3B, #311), by actuation (See [0019] “Control member 361 may be rotated to apply pull force to anchoring member 331, via tension in pull wire 311, in order to deflect adjustable section 230”) of the control member (Fig. 3A, #361), is configured to controllably bend the articulating segment in a first curve (Fig. 2, #A30) in a first geometric plane (Fig. 2, #A), and
wherein the preformed curve segment (Fig. 3A, #275) defines a second curve (Fig. 3C, #A75) in a second geometric plane (Fig. 2, #B) different from the first geometric plane (Fig. 2, #A), wherein the at least one radiopaque marker (Fig. 3B, #331) is positioned on the second curve (Fig. 3C, A75; the examiner is interpreting the location of #331 in Figure 2 to be the beginning of the second curve A75 which can be seen in Fig. 3C, #A75).
Williams is silent with regards to the handle assembly comprising: 
an adjustable handle; and a control member; and wherein the adjustable handle is configured to manipulate a deflection of the distal portion. 
In addition, although, Williams discloses that the catheter comprises at least one electrode array (Fig. 5a, #54) comprising a first electrode (See Fig. 5a below) and second electrode (Fig. 5a below), wherein the first and second electrodes are arranged at substantially the same longitudinal positions ([0026] “electrodes 54 mounted onto distal terminal end 210”) with a gap (See examiner annotated Fig. 5A below) transverse to the longitudinal axis between them. 
    PNG
    media_image2.png
    248
    745
    media_image2.png
    Greyscale

Williams does not explicitly recite that the at least one electrode array, positioned within the lumen, comprising a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them.  
Nonetheless, Clemens teaches (Figs. 1A-1L) a handle assembly (See at 104 in Fig. 1H) comprising:
an adjustable handle (104; and see [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…During rotational movement of the handle 104, the slide nut 122 is rotated due to the relationship between the tabs 138 on the slide nut 122 and the recesses 140 in the handle halves 120A, 120B…thereby exerting a pulling force on the pull wire 116 coupled to the slide screw 123 and deflecting the articulatable tip 105”); and
a control member (122, 124; and see [0046-0047]); 
wherein the adjustable handle is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Williams with a teaching of Clemens such that the handle assembly comprises: an adjustable handle and a control member; and wherein the adjustable handle is configured to manipulate a deflection of the distal portion. One of ordinary skill in the art would have been motivated to make this modification, as a combination of rotational and translational movement of the handle may be used to manipulate the tip and, more particularly, the distal opening of the shaft to the desired location within the heart (See [0047] of Clemens).
The catheter of Williams modified in view of Clemens will hereinafter be referred to as the catheter of Williams and Clemens. However, neither Williams nor Clemens teach that the at least one electrode array, positioned within the lumen, comprising a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. 
Nonetheless, a first embodiment of Yamamoto teaches a catheter (Fig. 6, #20) comprising an electrode array (Fig. 5, #70, #75) comprising a first electrode (Fig. 5, #70) and a second electrode (Fig. 5, #75), the first electrode and the second electrode at substantially the same longitudinal position (See Fig. 5) greater than about 1 millimeter (mm) proximal the distal end (See [0116] “Both the electrodes 70, 75 or the electrode 70 on the distal side is preferred to be disposed as separated by not less than 1 mm and not more than 3 mm from the leading end of the bevel 63A of the injection needle 63 relative to the longitudinal direction of the insertion member 60.”) with a gap transverse to the longitudinal axis between them (See Examiner annotated Fig. 5 below).

    PNG
    media_image3.png
    290
    696
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams and Clemens with the teaching of a first embodiment of Yamamoto such that the at least one electrode array comprises a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. One of ordinary skill in the art would have been motivated to make this modification, as the change in impedance at this configuration indicates with certainty the presence of the injection needle of the catheter in the cardiac tissue (See [0111] of Yamamoto). Therefore, by modifying Williams to include the same configuration of the first and second electrode at the same longitudinal position greater than about 1 millimeter (mm) the catheter of Williams would be able to determine if the catheter is in the cardiac tissue based on a change in impedance.
The catheter of Williams and Clemens modified in view of Yamamoto will hereinafter be referred to as the catheter of Williams, Clemens, and Yamamoto. However, none of Williams, Clemens, nor the first embodiment of Yamamoto teaches that the electrode array is positioned within the lumen.
Nonetheless, a second embodiment of Yamamoto (see Fig. 14) teaches positioning an electrode array (275) within the lumen (see [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Williams, Clemens, and Yamamoto in view of a second embodiment of Yamamoto such that the electrode array is positioned within the lumen. One of ordinary skill in the art would have been motivated to make this modification, as Yamamoto teaches that embedding or disposing an electrode inside the lumen represses the possibility of the electrode from erroneously contacting the irregularities of the surface of the ventricle and consequently inducing erroneous detection (see [0136] of Yamamoto).
The catheter of Williams, Clemens, and Yamamoto modified in view of a teaching of a second embodiment of Yamamoto will hereinafter be referred to as the catheter of Williams, Clemens, and Yamamoto.
With regards to claim 4, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1; however, Williams is silent to the at least one electrode array being positioned between about 1 mm and about 2 mm from the distal end of the elongate body.
Nonetheless, the first embodiment of Yamamoto further teaches that the at least one electrode array (Fig. 8, #70, #75) is positioned between about 1 mm and about 2 mm from the distal end of the elongate body (See [0116] “Both the electrodes 70, 75 or the electrode 70 on the distal side is preferred to be disposed as separated by not less than 1 mm and not more than 3 mm from the leading end of the bevel 63A of the injection needle 63 relative to the longitudinal direction of the insertion member 60.” The range described by Yamamoto supports the positioning of the electrodes between about 1 millimeter and about 2 millimeters from the distal end of the elongate body). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams, Clemens, and Yamamoto in view of another teaching of the first embodiment of Yamamoto such that the at least one electrode array is positioned between about 1 millimeter and about 2 millimeters (mm) from the distal end of the elongate body. One of ordinary skill in the art would have been motivated to make this modification, as this configuration indicates with certainty the presence of the injection needle in the cardiac tissue (See [0111] of Yamamoto).
With regards to claim 6, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches a length of the articulating segment (Fig. 3A, #33) defining the first curve (Fig. 2, #A30) within a range from about 5 centimeters (cm) to about 20 cm ([0019] “adjustable segment 230 extending distally…preferably over a length between approximately 10 centimeters and approximately 19 centimeters”).
With regards to claim 7, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches a length (See “S” in arc length equation below) of the preformed curve segment (Fig. 3A, #275) defining the second curve (Fig. 3c, #A75) is within a range from about 2 cm and about 5 cm (see calculation below). 
S=2πr * (θ/(360°))
Where S= arc length, r = radius of curvature, and theta = central angle 
According to the information disclosed in claims 9 and 11 below, r = ~9 mm and theta = ~80°-~130° and inputting these variables into the equation above and solving results in a range of arc length between 1.25 cm - 2.04 cm. Therefore, Williams discloses a length within a range from about 2 cm and about 5 cm.
With regards to claim 9,  the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches a radius (Fig. 3c, #R75) of the second curve (Fig. 3c, #A75) is within a range from about 1 mm and about 20 mm (See [0021] “Radius of curvature R75 of arc A75 is nine millimeters”).
With regards to claim 10, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches an angle of the first curve (Fig. 2, #A30) is within a range from about 10 degrees and about 240 degrees ([0018] “an arc A30 of approximately 180 degrees”).
With regards to claim 11, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches an angle of the second curve (Fig. 3c, #A75) is within a range from about 10 degrees and about 180 degrees ([0021] “an arc A75 that is greater than approximately 80 degrees and less than approximately 130 degrees”). 
With regards to claim 12, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches an offset (Fig. 2, #θ) of the first geometric plane (Fig. 2, #A) relative to the second geometric plane (Fig. 2, #B) is within a range from about 10 degrees to about 80 degrees ([0018] “plane B is oriented at an angle theta which is approximately between 40 degrees and approximately 60 degrees with respect to plane A”).
With regards to claim 13, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches that the elongated body (Fig. 3A, #20) comprises a substantially straight portion (Figs. 2, #240) distal to the preformed curve segment (Fig. 2, #275) and including distal end (Fig. 2, #210 and [0018] “a substantially straight distal segment 240…which includes distal terminal end 210”), wherein a length of the substantially straight portion is between about 5 mm and about 9 mm (See [0025] “a length of substantially straight distal segment 240 is between approximately seven millimeters and approximately nine millimeters”).

With regards to claim 19, Williams discloses a kit comprising:
a catheter (Fig. 2, #200) comprising:
a handle assembly (See examiner annotated Fig. 3A above) comprising: 
a control member (Fig. 3A, #361); 
an elongate body (Fig. 3A, #20 which is comprised of #220, #230, #275, #240) extending from a proximal end (Adjacent to the proximal side of elongate body Fig. 3A, #220) to a distal end (Fig. 3A, #210) and defining a lumen (Fig. 3B, #25) extending longitudinally within the elongate body (Fig. 3A, #20), wherein the elongate body comprises: 
a proximal portion (Fig. 3A, #220) coupled to the handle assembly (See examiner annotated Fig. 3A above on page 5 of this Office Action) and extending along a longitudinal axis; and
a distal portion (Fig. 3A, #230, #275, #240) comprising: 
an articulating segment (Fig. 3A, #33); and
a preformed curve segment (Fig. 3A, #275) distal (See the location of #275 distal to #33 in Figure 3A), the articulating segment (Fig. 3A, #33), 
a pull wire (Fig. 3B, #311) extending from the control member (Fig. 3A, #361) and anchored (See [0018] “embedded within the wall of shaft 20”) to the elongate body (Fig. 3A, #20) distal (Fig. 3B shows the pull wire being located distal to #33) to the articulating segment (Fig. 3A, #33); and
at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331 see [0019] “anchoring member 331…doubles as a radiopaque marker band” and [0020] “tip 213 may include a radiopaque filler…in order to function as a marker band”) positioned on the distal portion (Fig. 3A, #230, #275, #240), 
wherein the pull wire (Fig. 3B, #311), by actuation (See [0019] “Control member 361 may be rotated to apply pull force to anchoring member 331, via tension in pull wire 311, in order to deflect adjustable section 230”) of the control member (Fig. 3A, #361), is configured to controllably bend the articulating segment (Fig. 3A, #33) in a first curve (Fig. 2, #A30) in a first geometric plane (Fig. 2, #A), and
wherein the preformed curve segment (Fig. 3A, #275) defines a second curve (Fig. 3C, #A75) in a second geometric plane (Fig. 2, #B) different from the first geometric plane (Fig. 2, #A); and
an implantable element (See [0017] “an elongate implantable medical electrical lead”) for at least one of therapy delivery (See [0017] “an elongate implantable medical electrical lead, may be implanted….to stimulate His bundle”) or sensing that is sized for delivery (See [0017] “implantable medical electrical lead can be advanced distally…out through a distal opening of lumen 25”) through the lumen (Fig. 3B, #25) and out of the distal end (Fig. 3A, #210) of the elongate body (Fig. 3A, #20).
Williams is silent with regards to the handle assembly comprising: 
an adjustable handle; and a control member; and wherein the adjustable handle is configured to manipulate a deflection of the distal portion. 
In addition, although, Williams discloses that the catheter comprises at least one electrode array (Fig. 5a, #54) comprising a first electrode (See Fig. 5a above) and second electrode (Fig. 5a above), wherein the first and second electrodes are arranged at substantially the same longitudinal positions ([0026] “electrodes 54 mounted onto distal terminal end 210”) with a gap (See examiner annotated Fig. 5A) transverse to the longitudinal axis between them. Williams is also silent with regards to at least one electrode array, positioned within the lumen, comprising a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them.
Nonetheless, Clemens teaches (Figs. 1A-1L) a handle assembly (See at 104 in Fig. 1H) comprising:
an adjustable handle (104; and see [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…During rotational movement of the handle 104, the slide nut 122 is rotated due to the relationship between the tabs 138 on the slide nut 122 and the recesses 140 in the handle halves 120A, 120B…thereby exerting a pulling force on the pull wire 116 coupled to the slide screw 123 and deflecting the articulatable tip 105”); and
a control member (122, 124; and see [0046-0047]); 
wherein the adjustable handle is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of the kit of Williams with a teaching of Clemens such that the handle assembly comprises: an adjustable handle and a control member; and wherein the adjustable handle is configured to manipulate a deflection of the distal portion. One of ordinary skill in the art would have been motivated to make this modification, as a combination of rotational and translational movement of the handle may be used to manipulate the tip and, more particularly, the distal opening of the shaft to the desired location within the heart (See [0047] of Clemens).
The kit of Williams modified in view of Clemens will hereinafter be referred to as the kit of Williams and Clemens. However, neither Williams nor Clemens teaches that the at least one electrode array, positioned within the lumen, comprising a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. 
Nonetheless, a first embodiment of Yamamoto teaches a catheter (Fig. 6, #20) comprising an electrode array (Fig. 5, #70, #75) comprising a first electrode (Fig. 5, #70) and a second electrode (Fig. 5, #75), the first electrode and the second electrode at substantially the same longitudinal position (See Fig. 5) greater than about 1 millimeter (mm) proximal the distal end (See [0116] “Both the electrodes 70, 75 or the electrode 70 on the distal side is preferred to be disposed as separated by not less than 1 mm and not more than 3 mm from the leading end of the bevel 63A of the injection needle 63 relative to the longitudinal direction of the insertion member 60.”) with a gap transverse to the longitudinal axis between them (See Examiner annotated Fig. 5 above).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter from the kit of Williams and Clemens with the teaching of a first embodiment of Yamamoto such that the at least one electrode array comprises a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. One of ordinary skill in the art would have been motivated to make this modification, as the change in impedance at this configuration indicates with certainty the presence of the injection needle of the catheter in the cardiac tissue (See [0111] of Yamamoto). Therefore, by modifying Williams to include the same configuration of the first and second electrode at the same longitudinal position greater than about 1 millimeter (mm) the catheter of the kit of Williams would be able to determine if the catheter is in the cardiac tissue based on a change in impedance.
The kit of Williams and Clemens modified in view of the teaching of the first embodiment of Yamamoto will hereinafter be referred to as the kit of Williams, Clemens, and Yamamoto. However, none of Williams, Clemens, nor the first embodiment of Yamamoto teaches that the electrode array is positioned within the lumen.
Nonetheless, a second embodiment of Yamamoto (see Fig. 14) teaches positioning an electrode array (275) within the lumen (see [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of the kit of Williams, Clemens, and Yamamoto in view of a second embodiment of Yamamoto such that the electrode array is positioned within the lumen. One of ordinary skill in the art would have been motivated to make this modification, as Yamamoto teaches that embedding or disposing an electrode inside the lumen represses the possibility of the electrode from erroneously contacting the irregularities of the surface of the ventricle and consequently inducing erroneous detection (see [0136] of Yamamoto).
The kit of Williams, Clemens, and Yamamoto modified in view of a teaching of a second embodiment of Yamamoto will hereinafter be referred to as the kit of Williams, Clemens, and Yamamoto.
With regards to claim 22, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19, and Williams further teaches an angle of the first curve (Fig. 2, #A30) is within a range from about 10 degrees and about 240 degrees ([0018] “an arc A30 of approximately 180 degrees”).
With regards to claim 23, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19, and Williams further disclose an angle of the second curve (Fig. 3c, #A75) is within a range from about 10 degrees and about 180 degrees ([0021] “an arc A75 that is greater than approximately 80 degrees and less than approximately 130 degrees”).
With regards to claim 24, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19, and Williams further teaches an offset (Fig. 2, #θ) of the first geometric plane (Fig. 2, #A) relative to the second geometric plane (Fig. 2, #B) is within a range from about 10 degrees to about 80 degrees ([0018] “plane B is oriented at an angle theta which is approximately between 40 degrees and approximately 60 degrees with respect to plane A”).
With regards to claim 27, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19, and Williams further teaches that the at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331) comprises:
a first radiopaque marker (Fig. 3B, #331) adjacent to the articulating segment (Fig. 3A, #33); and
a second radiopaque marker (Fig. 3A, #213) adjacent to the distal end (Fig. 3A, #210).
With regards to claim 28, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19, and Williams further teaches that the at least one radiopaque marker (Fig. 3A, #213 and Fig. 3B, #331) comprises:
a first radiopaque marker (Fig. 3B, #331) adjacent to the articulating segment (Fig. 3A, #33); and
a second radiopaque marker (Fig. 3A, #213) adjacent to the preformed curve segment (Fig. 3A, #275).

With regards to claim 36, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1; however, Williams is silent with regards to the at least one electrode array is configured to detect an impedance of a tissue at the distal end of the elongate body.
Nonetheless, the first embodiment of Yamamoto further teaches at least one electrode array (Fig. 5, #70, #75) that is configured to detect an impedance of a tissue at the distal end of the elongate body (See abstract “The paired electrodes are disposed in a distal end portion of the catheter for measuring impedance” and [0111] “The detection of a change in the impedance at this configuration indicates with certainty the presence of the injection needle 63 in the cardiac tissue.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams, Clemens, and Yamamoto with a further teaching of the first embodiment Yamamoto such that the at least one electrode array is configured to detect an impedance of a tissue at the distal end of the elongated body. One of ordinary skill in the art would have been motivated to make this modification, as the change in impedance at this configuration indicates with certainty the presence of the injection needle of the catheter in the cardiac tissue (See [0111] of Yamamoto).  Therefore, the catheter of Williams, Clemens, and Yamamoto would be able to determine if the catheter is in the cardiac tissue based on a change in impedance. 

With regards to claim 38, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19; however, Williams is silent with regards to the at least one electrode array is configured to detect an impedance of a tissue at the distal end of the elongate body.
Nonetheless, the first embodiment of Yamamoto further teaches at least one electrode array (Fig. 5, #70, #75) that is configured to detect an impedance of a tissue at the distal end of the elongate body (See abstract “The paired electrodes are disposed in a distal end portion of the catheter for measuring impedance” and [0111] “The detection of a change in the impedance at this configuration indicates with certainty the presence of the injection needle 63 in the cardiac tissue.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of the kit of Williams, Clemens, and Yamamoto with a further teaching of the first embodiment of Yamamoto such that the at least one electrode array is configured to detect an impedance of a tissue at the distal end of the elongated body. One of ordinary skill in the art would have been motivated to make this modification, as the change in impedance at this configuration indicates with certainty the presence of the injection needle of the catheter in the cardiac tissue (See [0111] of Yamamoto). Therefore, the catheter of the kit of Williams, Clemens, and Yamamoto would be able to determine if the catheter is in the cardiac tissue based on a change in impedance.

With regards to claim 39, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, however Williams is silent with regards to the adjustable handle is configured to manipulate the deflection of the distal portion by rotating the deflection of the distal portion.
Nonetheless, Clemens further teaches (Figs. 1A-1l) that the adjustable handle (104) is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”) by rotating the deflection of the distal portion (See 150 in Fig. 1A and compare with the location of 150 in Fig. 1E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Williams, Clemens, and Yamamoto with a further teaching of Clemens such that the adjustable handle is configured to manipulate a deflection of the distal portion by rotating the deflection of the distal portion. One of ordinary skill in the art would have been motivated to make this modification, as a combination of rotational and translational movement of the handle may be used to manipulate the tip and, more particularly, the distal opening of the shaft to the desired location within the heart (See [0047] of Clemens).
With regards to claim 41, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19, however Williams is silent with regards to the adjustable handle is configured to manipulate the deflection of the distal portion by rotating the deflection of the distal portion.
Nonetheless, Clemens further teaches (Figs. 1A-1l) that the adjustable handle (104) is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”) by rotating the deflection of the distal portion (See 150 in Fig. 1A and compare with the location of 150 in Fig. 1E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of the kit of Williams, Clemens, and Yamamoto with a further teaching of Clemens such that the adjustable handle is configured to manipulate a deflection of the distal portion by rotating the deflection of the distal portion. One of ordinary skill in the art would have been motivated to make this modification, as a combination of rotational and translational movement of the handle may be used to manipulate the tip and, more particularly, the distal opening of the shaft to the desired location within the heart (See [0047] of Clemens).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Clemens, and Yamamoto as applied to claim 1 above, and further in view of Williams (US 7,647,124; Williams ‘124 herein).
With regards to claim 8, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1, and Williams further teaches a radius of the first curve (Fig. 2, #A30) is approximately 40 millimeters (See [0018]). However, Williams fails to teach that the radius of the first curve is within a range from about 5 mm to about 30 mm.
Nonetheless, Williams ‘124 teaches a radius (Fig. 5, #R41) of the first curve (Fig. 5, #41) is within a range of about 5 mm to about 30 mm (See Col. 5, lines 16-42 “first curve 41…having a radius R41…first curve radius R41 is between approximately 30 millimeters and approximately 50 millimeters”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the radius of the first curve of the catheter of Williams, Clemens, and Yamamoto to be within a range of 5 mm to about 30 mm as taught by Williams ‘124. One of ordinary skill in the art would have been motivated to make this modification, because the variation in length may be used to accommodate various heart sizes (See Williams ‘124, Col. 5, lines 16-42).

Claims 14-15 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Clemens, and Yamamoto as applied to claims 1 and 19, respectively, above, and further in view of Ward et al. (US 2015/0094735; Ward herein).
With regards to claims 14 and 15, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1; however, Williams fails to disclose that the articulating segment is defined by a composite sidewall comprising: 
a relatively soft section extending longitudinally along a first length of the articulating segment; and
a relatively stiff section extending longitudinally along a second length of the articulating segment;
wherein a circumferential orientation of the relatively soft section and the relatively stiff section along the longitudinal axis is configured to cause the articulating segment to controllably bend in a first direction of the first curve in response to actuation of the pull wire via the control member.
Nonetheless, Ward teaches an articulating segment (Fig. 3B, #234) is defined by a composite sidewall (See [0024] “Articulating segment 234…is defined by a composite sidewall”) comprising: 
a relatively soft section (Fig. 3B, #341) extending longitudinally along a first length of the articulating segment (See [0024] “the composite sidewall including a relatively soft section 341 and a relatively stiff section 342, which extend alongside one another and along the length of articulating segment 234”); and
a relatively stiff section (Fig. 3B, #342) extending longitudinally along a second length of the articulating segment (See [0024] “the composite sidewall including a relatively soft section 341 and a relatively stiff section 342, which extend alongside one another and along the length of articulating segment 234”);
wherein a circumferential orientation (See Fig. 3B) of the relatively soft section (Fig. 3B, #341) and the relatively stiff section (Fig. 3B, #342) along the longitudinal axis is configured to cause the articulating segment (Fig. 3B, #234) to controllably bend in a first direction (Fig. 2A, #D1) of the first curve (Fig. 2A, curve illustrated by #236) in response to actuation of the pull wire via the control member (See claim 14 “when a single pull wire of the inner assembly of the tool is actuated, the composite sidewall causes the articulating segment of the deployment tube to bend in two directions” and [0024] “when the single pull wire 224 is actuated, via control member 211, the composite sidewall causes articulating segment 234 to bend in the first direction, per arrow D1 (Fig. 2A), and in a second direction, per arrow D2 (Fig. 3A) toward relatively soft section 341, which is more flexible, or provide less resistance to bending than relatively stiff section 342”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulating segment of the catheter of Williams, Clement, and Yamamoto such that the articulating segment is defined by a composite sidewall comprising of a relatively soft section and relatively stiff section in a circumferential orientation extending along a first and second length of the articulating segment; wherein actuation of the pull wire via the control member causes a controllable bend in a first direction as taught by Ward. One of ordinary skill in the art would have been motivated to make this modification, because bending may be useful to direct the distal-most portion of the deployment tube toward a target implant site (See [0005] of Ward).

With regards to claims 25 and 26, the kit of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 19; however, Williams fails to disclose that the articulating segment is defined by a composite sidewall comprising: 
 	a relatively soft section extending longitudinally along a first length of the articulating segment; and
a relatively stiff section extending longitudinally along a second length of the articulating segment;
wherein a circumferential orientation of the relatively soft section and the relatively stiff section along the longitudinal axis is configured to cause the articulating segment to controllably bend in a first direction of the first curve in response to actuation of the pull wire via the control member.
Nonetheless, Ward teaches an articulating segment (Fig. 3B, #234) is defined by a composite sidewall (See [0024] “Articulating segment 234…is defined by a composite sidewall”) comprising: 
a relatively soft section (Fig. 3B, #341) extending longitudinally along a first length of the articulating segment (See [0024] “the composite sidewall including a relatively soft section 341 and a relatively stiff section 342, which extend alongside one another and along the length of articulating segment 234”); and
a relatively stiff section (Fig. 3B, #342) extending longitudinally along a second length of the articulating segment (See [0024] “the composite sidewall including a relatively soft section 341 and a relatively stiff section 342, which extend alongside one another and along the length of articulating segment 234”);
wherein a circumferential orientation (See Fig. 3B) of the relatively soft section (Fig. 3B, #341) and the relatively stiff section (Fig. 3B, #342) along the longitudinal axis is configured to cause the articulating segment (Fig. 3B, #234) to controllably bend in a first direction (Fig. 2A, #D1) of the first curve (Fig. 2A, curve illustrated by #236) in response to actuation of the pull wire via the control member (See claim 14 “when a single pull wire of the inner assembly of the tool is actuated, the composite sidewall causes the articulating segment of the deployment tube to bend in two directions” and [0024] “when the single pull wire 224 is actuated, via control member 211, the composite sidewall causes articulating segment 234 to bend in the first direction, per arrow D1 (Fig. 2A), and in a second direction, per arrow D2 (Fig. 3A) toward relatively soft section 341, which is more flexible, or provide less resistance to bending than relatively stiff section 342”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulating segment of the catheter of the kit of Williams, Clemens, and Yamamoto such that the articulating segment is defined by a composite sidewall comprising of a relatively soft section and relatively stiff section in a circumferential orientation extending along a first and second length of the articulating segment; wherein actuation of the pull wire via the control member causes a controllable bend in a first direction as taught by Ward. One of ordinary skill in the art would have been motivated to make this modification, because bending may be useful to direct the distal-most portion of the deployment tube toward a target implant site (See [0005] of Ward).

Claims 16-18, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Clemens, and Yamamoto as applied to claim 1 above, and further in view of Bonnette (US 2017/0354427; Bonnette herein).
With regards to claim 16, the catheter of Williams, Clemens, and Yamamoto teaches the claimed invention of claim 1. Although Williams teaches that the catheter comprises a second radiopaque marker (Fig. 3B, #331), Williams is silent with regards to the catheter further comprising a second radiopaque marker on the articulating segment.	
Nonetheless, Bonnette teaches that it would be obvious to position one or more radiopaque markers at any point along the length of a catheter shaft (See [0058]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams, Clemens, and Yamamoto to include a second radiopaque marker on the articulating segment as taught by Bonnette. One of ordinary skill in the art would have been motivated to make this modification, to yield the predictable result of visualizing the location of the catheter parts within the body via the locations of the radiopaque markers.
The catheter of Williams, Clemens, and Yamamoto modified in view of the teachings of Bonnette will hereinafter be referred to as the catheter of Williams, Clemens, Yamamoto, and Bonnette.
With regards to claim 17, the catheter of Williams, Yamamoto, and Bonnette teaches the claimed invention of claim 16, and Williams further teaches that the second radiopaque marker (Fig. 3B, #331) is at least one of on (Fig. 3C, A75; the examiner is interpreting the location of #331 in Figure 2 to be the beginning of the second curve A75 which can be seen in Fig. 3c, #A75 therefore #331 is on the preformed curve segment) or distal to the preformed curve segment (Fig. 3A, #275).
With regards to claim 18, Williams discloses a delivery catheter (Fig. 2, #200) comprising:
a handle assembly (See examiner annotated Fig. 3A above) comprising: 
a control member (Fig. 3A, #361); 
an elongate body (Fig. 3A, #20 which is comprised of #220, #230, #275, #240) extending from a proximal end (Adjacent to the proximal side of elongate body Fig. 3A, #220) to a distal end (Fig. 3A, #210) and defining a lumen (Fig. 3B, #25) extending longitudinally within the elongate body (Fig. 3A, #20), the lumen (Fig. 3B, #25) configured to receive a medical electrical lead (See [0017]), wherein the elongate body (Fig. 3A, #20) comprises:
a proximal portion (Fig. 3A, #220) coupled to the handle assembly (See examiner annotated Fig. 3A above) and extending along a longitudinal axis; and
a distal portion (Fig. 3A, #230, #275, #240) comprising: 
an articulating segment (Fig. 3A, #33); and
a preformed curve segment (Fig. 3A, #275) distal (See Figure 3A and the location of #275 distal to #33) the articulating segment (Fig. 3A, #275), 
a pull wire (Fig. 3B, #311) extending from the control member (Fig. 3A, #361) and anchored ([0018] “embedded within the wall of shaft 20”) to the elongate body (Fig. 3A, #20) distal (Fig. 3B shows the pull wire being located distal to #33) to the articulating segment (Fig. 3A, #33); 
at least one electrode array (Fig. 5a, #54) configured to sense an electrical signal indicative of a His bundle of a heart of a patient ([0026] “surfaces of electrodes 54, 56 are oriented…for electrical sensing/mapping of the location of the His bundle”); 
a second radiopaque marker (Fig. 3B, #331) distal to the articulating segment (Fig. 3A, #33); 
wherein the pull wire (Fig. 3B, #311), by actuation (See [0019] “Control member 361 may be rotated to apply pull force to anchoring member 331, via tension in pull wire 311, in order to deflect adjustable section 230”) of the control member (Fig. 3A, #361), is configured to controllably bend the articulating segment (Fig. 3A, #33) in a first curve (Fig. 2, #A30) in a first geometric plane (Fig. 2, #A), and 
wherein the preformed curve segment (Fig. 3A, #275) defines a second curve (Fig. 3C, #A75) in a second geometric plane (Fig. 2, #B) different from the first geometric plane (Fig. 2, #A), and 
wherein an offset (Fig. 2, #θ) of the first geometric plane (Fig. 2, #A) relative to the second geometric plane (Fig. 2, #B) is within a range from about 40 degrees to about 50 degrees ([0018] “plane B is oriented at an angle theta which is approximately between 40 degrees and approximately 60 degrees with respect to plane A”).
Williams is silent with regards to the handle assembly comprising:
an adjustable handle; and a control member; and wherein the adjustable handle is configured to manipulate a deflection of the distal portion. 
In addition, although, Williams discloses that the catheter comprises at least one electrode array (Fig. 5a, #54) comprising a first electrode (See Fig. 5a above) and second electrode (Fig. 5a above), wherein the first and second electrodes are arranged at substantially the same longitudinal positions ([0026] “electrodes 54 mounted onto distal terminal end 210”) with a gap (See examiner annotated Fig. 5A above) transverse to the longitudinal axis between them. 
Williams is also silent with regards to at least one electrode array, positioned within the lumen, comprising a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. 
Finally, Williams is silent with regards to a first radiopaque marker on the articulating segment.
Nonetheless, Clemens teaches (Figs. 1A-1L) a handle assembly (See at 104 in Fig. 1H) comprising:
an adjustable handle (104; and see [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…During rotational movement of the handle 104, the slide nut 122 is rotated due to the relationship between the tabs 138 on the slide nut 122 and the recesses 140 in the handle halves 120A, 120B…thereby exerting a pulling force on the pull wire 116 coupled to the slide screw 123 and deflecting the articulatable tip 105”); and
a control member (122, 124; and see [0046-0047]); 
wherein the adjustable handle is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Williams with a teaching of Clemens such that the handle assembly comprises: an adjustable handle and a control member; and wherein the adjustable handle is configured to manipulate a deflection of the distal portion. One of ordinary skill in the art would have been motivated to make this modification, as a combination of rotational and translational movement of the handle may be used to manipulate the tip and, more particularly, the distal opening of the shaft to the desired location within the heart (See [0047] of Clemens).
The catheter of Williams modified in view of Clemens will hereinafter be referred to as the catheter of Williams and Clemens. However, neither Williams nor Clemens teaches that at least one electrode array, positioned within the lumen, comprising a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. 
Nonetheless, a first embodiment of Yamamoto teaches a catheter (Fig. 6, #20) comprising an electrode array (Fig. 5, #70, #75) comprising a first electrode (Fig. 5, #70) and a second electrode (Fig. 5, #75), the first electrode and the second electrode at substantially the same longitudinal position (See Fig. 5) greater than about 1 millimeter (mm) proximal the distal end (See [0116] “Both the electrodes 70, 75 or the electrode 70 on the distal side is preferred to be disposed as separated by not less than 1 mm and not more than 3 mm from the leading end of the bevel 63A of the injection needle 63 relative to the longitudinal direction of the insertion member 60.”) with a gap transverse to the longitudinal axis between them (See Examiner annotated Fig. 5 above on page 8 of this Office Action).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams and Clemens with the teaching of a first embodiment Yamamoto such that the at least one electrode array comprises a first electrode and a second electrode, the first electrode and the second electrode substantially at the same longitudinal position greater than about 1 millimeter (mm) proximal from the distal end with a gap transverse to the longitudinal axis between them. One of ordinary skill in the art would have been motivated to make this modification, as the change in impedance at this configuration indicates with certainty the presence of the injection needle of the catheter in the cardiac tissue (See [0111] of Yamamoto). Therefore, by modifying Williams to include the same configuration of the first and second electrode at the same longitudinal position greater than about 1 millimeter (mm) the catheter of Williams would be able to determine if the catheter is in the cardiac tissue based on a change in impedance.
The catheter of Williams and Clemens modified in view of the teachings of the first embodiment of Yamamoto will hereinafter be referred to as the catheter of Williams, Clemens, and Yamamoto. However, none of Williams, Clemens, nor the first embodiment of Yamamoto teaches that the electrode array is positioned within the lumen.
Nonetheless, a second embodiment of Yamamoto (see Fig. 14) teaches positioning an electrode array (275) within the lumen (see [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Williams, Clemens, and Yamamoto in view of a second embodiment of Yamamoto such that the electrode array is positioned within the lumen. One of ordinary skill in the art would have been motivated to make this modification, as Yamamoto teaches that embedding or disposing an electrode inside the lumen represses the possibility of the electrode from erroneously contacting the irregularities of the surface of the ventricle and consequently inducing erroneous detection (see [0136] of Yamamoto).
The catheter of Williams, Clemens, and Yamamoto modified in view of a teaching of a second embodiment of Yamamoto will hereinafter be referred to as the catheter of Williams, Clemens, and Yamamoto. However, none of Williams, Clemens, nor either embodiment of Yamamoto teaches a first radiopaque marker on the articulating segment.
Nonetheless, Bonnette teaches that it would be obvious to position one or more radiopaque markers at any point along the length of a catheter shaft (See [0058]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams, Clemens, and Yamamoto by the teaching of Bonnette to include a first radiopaque marker on the articulating segment. One of ordinary skill in the art would have been motivated to make this modification, to yield the predictable result of visualizing the location of the catheter parts within the body via the locations of the radiopaque markers.
The catheter of Williams, Clemens, and Yamamoto modified in view of Bonnette will hereinafter be referred to as the catheter of Williams, Clemens, Yamamoto, and Bonnette.
With regards to claim 37, the catheter of Williams, Clemens, Yamamoto, and Bonnette teaches the claimed invention of claim 18; however, Williams is silent with regards to the at least one electrode array is configured to detect an impedance of a tissue at the distal end of the elongate body.
Nonetheless, the first embodiment of Yamamoto further teaches that at least one electrode array (Fig. 5, #70, #75) is configured to detect an impedance of a tissue at the distal end of the elongate body (See abstract “The paired electrodes are disposed in a distal end portion of the catheter for measuring impedance” and [0111] “The detection of a change in the impedance at this configuration indicates with certainty the presence of the injection needle 63 in the cardiac tissue.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of Williams, Clemens, Yamamoto, and Bonnette with a further teaching of the first embodiment of Yamamoto such that the at least one electrode array is configured to detect an impedance of a tissue at the distal end of the elongated body. One of ordinary skill in the art would have been motivated to make this modification, as the change in impedance at this configuration indicates with certainty the presence of the injection needle of the catheter in the cardiac tissue (See [0111] of Yamamoto). Therefore, the catheter Williams, Clemens, Yamamoto, and Bonnette would be able to determine if the catheter is in the cardiac tissue based on a change in impedance.
With regards to claim 40, the catheter of Williams, Clemens, Yamamoto, and Bonnette teaches the claimed invention of claim 18, however Williams is silent with regards to the adjustable handle is configured to manipulate the deflection of the distal portion by rotating the deflection of the distal portion.
Nonetheless, Clemens further teaches (Figs. 1A-1l) that the adjustable handle (104) is configured to manipulate a deflection of the distal portion (105) (See [0046-0047] “the handle 104 may be actuated in a rotational direction, as indicated by arrow 150 in Fig. 1G…deflecting the articulatable tip 105”) by rotating the deflection of the distal portion (See 150 in Fig. 1A and compare with the location of 150 in Fig. 1E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Williams, Clemens, Yamamoto, and Bonnette with a further teaching of Clemens such that the adjustable handle is configured to manipulate a deflection of the distal portion by rotating the deflection of the distal portion. One of ordinary skill in the art would have been motivated to make this modification, as a combination of rotational and translational movement of the handle may be used to manipulate the tip and, more particularly, the distal opening of the shaft to the desired location within the heart (See [0047] of Clemens).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tolkoff et al. (US 5,256,158) teaches placing an electrode array (20) within a lumen (see Figs. 1-3, Col. 2, lines 36-58, and Col. 4, lines 1-17). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783